DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to amendments/arguments for U.S. Application No. 14/983919 filed on March 09, 2021.


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
3.	The Applicant’s arguments are not persuasive. 

	On Pg. 17-18 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “In particular, Applicant submits that the combination of Chew, Rasmussen, and Kempen fails to disclose at least the recitation "display, by a client-side application on the client device, a content item control interface in association with the local version of the content item, the client- side application interfacing with the third-party application, the content item control interface of the client-side application being configured to: allow the first user account to claim and release an exclusive editing permission to edit the content item, and synchronize one or more modifications made to the local version of the content item on the third-party application with the remote version of the content item stored on 

	Examiner replies that Chew, Rasmussen, and Kempen does teach the claimed invention. Examiner reviewed applicant’s specification and Par. 0018 of specification discloses “A user can interact with content management system 106 via a client-side application installed on client device 102i. In some embodiments, the client-side application can include a content management system specific component. For example, the component can be a stand-alone application, one or more application plug-ins, and/or a browser extension. However, the user can also interact with content management system 106 via a third-party application, such as a web browser, that resides on client device 102i and is configured to communicate with content management system 106. In either case, the client-side application can present a user interface (UI) for the user to interact with content management system 106. For example, the user can interact with the content management system 106 via a client-side application integrated with the file system or via a webpage displayed using a web browser application.”  

All three references disclose the “client-side application”.  Col. 5 Lines 10-15 Chew discloses an interface is used to access the shared content.  Col. 4 Lines 5-13 Kempen discloses client applications are that used to interact with content on remote servers.  Kempen also discloses client applications located on the client device used to perform client functions.  Par. 0047 Rasmussen discloses interfaces used to interact with content.  Examiner interprets these interfaces as the “client-side” applications. 
Chew Col. 4 Lines 15-20 discloses a web browser on the client device to access the networked content. Col 4 Lines 55-60 Kempen discloses a web browser on the client device is used to access content.  Examiner interprets these web browsers as Applicant’s claimed “third party” applications that reside on the client device.


	
	Applicant
4.	The Applicant is encouraged to contact the Examiner in hopes of discussing the claimed invention to bring a resolution to the claimed invention in light of compact prosecution  




Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claim(s) 1-4, 8-11, 14, 15, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable by Chew U.S. Patent No. 9,876,827 (herein as ‘Chew’) and further in view of Rasmussen U.S. Patent Application Publication No. 2008/0243847 (herein as ‘Rasmussen’) and Kempen U.S. Patent No. 9,374,328 (herein as ‘Kempen’).

As to claim 1 Chew teaches a non-transitory computer-readable medium comprising: computer-executable instructions stored thereon (Col. 5 Lines 65-68 Chew discloses the computer readable storage medium), the computer-executable instructions when executed by one or more processors, to cause the one or more processors to: 
display a local version of a content item in an application window of a third-party application executing on a client device of a first user (Fig. 2 Chew discloses the web browser and social network module. Col. 6 Lines 25-31 Chew discloses a web browser module for executing and rending a social network module. The social network module is seen as the first application. Col. 8 lines 1-5 Chew discloses the social network module displays content of the member.  Col. 13 Lines 56-60 Chew discloses a document is displayed on the client system 104.  The document can be a word document.  The content item is seen as a document);
wherein the local version of the content item is stored at the client device and associated with a remote version of the content item stored on a content management system (Col. 14 Lines 1-5 Chew discloses the document is retrieved from shared content server);
wherein the first user account is one of a plurality of user accounts having access to the remote version of the content item stored in the content management system (Fig. 1  and Col. 3 Lines 59-65 Chew discloses plurality of clients connected to the social network server system);
and display by a client-side application on the client device, a content item control interface in association with local version of the content item, the client-side application interacting with the third-party application (Fig. 5J and Col. 14 Lines 20-25 Chew discloses the GUI elements 544, 546 and 548 extend horizontally across document 542 and thus are partially in the application window of the displayed content item);
Chew does not teach but Rasmussen teaches the content item control interface of the client-side application being configured to allow the first user account to claim and release an exclusive editing permission to edit the content item (Par. 0012 Rasmussen discloses a user is able to be granted an exclusive lock. And the user is able to release the lock);
Chew and Rasmussen are analogous art because they are in the same field of endeavor, collaborative workspace. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the shared work space of Chew to include the updating of information of Rasmussen, to reduce an unnecessary allocation of network resources on the bandwidth. The suggestion/motivation to combine is that it would be obvious to try in order to update data to other users more efficiently (Par. 0002 Rasmussen);
Chew in combination with Rasmussen does not teach but Kempen teaches and to synchronize one or more modifications made to the local version of the content item on the third-party application with the remote version of the content item stored on the content management system and with local versions of the content item stored on other client devices associated with the plurality of users having access to the content item (Fig.2 Col.3 Lines 50-55 Kempen discloses broadcasting subscriber A presence status to nodes (Friends) A1-A5. A2 has its own list of friends and is seen as the content management system. The friends A1 and A3, A4 and A5 are seen as other client devices. Col. 5 Lines 5-7 Kempen discloses broadcasting the update system message to each of A’s friends A1, A2, A3, A4 and A5).
Chew and Kempen are analogous art because they are in the same field of endeavor, collaborative workspace. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the shared work space of Chew to include the updating of information of Kempen, to reduce an unnecessary allocation of network resources. The suggestion/motivation to combine is that it would be obvious to try in order to update data to other users more efficiently (Col. 1 Lines 43-62 Kempen);
Rasmussen teaches receive, by the client-side application, a modification to the local version of the content made on the third-party application while the first user account has the exclusive editing permission to the content item; 
Provide, by the client-side application the modification made on the third-party application to the content management system for synchronization with the remote version of the content item and one or more locked versions of the content item, the one or more locked versions comprising one or more of the other local versions that are locked from editing by the plurality of user accounts while the first user account has the exclusive editing permission (Fig. 1 and Par. 0028 Rasmussen discloses a second user receiving an updated version of the local data file as a lock request response when the local data file is locked by a remote first user, the first user is performing updates on the data file and the second user is trying to request a lock to the data item. The user device with an interface is seen as the second application.  The updated version is seen as the modification to the local version made by the first user.  The local data file on the second user device is seen as the one or more local version that are locked from editing. Par. 0027 Rasmussen discloses a first user requesting and being granted an exclusive lock on the data item. The lock is seen as exclusive editing permission.  Par. 0035 Rasmussen discloses a first user having an exclusive lock such as write lock. A second user is denied the ability to perform a write lock operation)


As to claim 2 Chew in combination with Rasmussen and Kempen teaches each and every limitation of claim 1.
In addition Chew teaches computer-executable the instructions which, when executed by the one or more processors cause the one or more processors to: 
in response to a user input requesting to open the local version of the content item, present a first option to open the local version of the content item with the exclusive editing permission (Par. 0027 Rasmussen discloses a first user requesting and being granted an exclusive lock on the data item. Par. 0035 Rasmussen discloses a first user having an exclusive lock such as write lock);
and a second option to open the local version of the content item without the exclusive editing permission (Par. 0027 Rasmussen discloses a first user requesting and being granted an exclusive lock on the data item. Par. 0035 Rasmussen discloses a first user having an exclusive lock such as read lock.  A read lock is seen as without the exclusive editing permission);
based on an input selecting the first option, send, by the client-side application to the content management system,  a request for the first user account to claim the exclusive edition permission that the first user account has the editing permission, and after an acceptance of the request claiming the exclusive editing permission, open the local version of the content item with the exclusive editing permission (Par. 0027 Rasmussen discloses a first user requesting and being granted an exclusive lock on the data item).

As to claim 3 Chew in combination with Rasmussen and Kempen teaches each and every limitation of claim 2.
In addition Chew teaches storing computer-executable instructions which, when executed by the one or more processors, cause the one or more processors to: 
receive a user input in the content item control interface the user input releasing the exclusive editing permission for the content item (Col. 14 Lines 25-26 Chew discloses the user can select a button to take over editing of the document.  Taking over the document which allows only one participant at a time is seen as releasing editing permissions for the content item);
and send, by the client-side application, a second communication to the content management system, the second communication indicating that the first user account has released the editing permission, whereby the content management system is configured to allow any of the plurality of user accounts to claim the exclusive editing permission for the content item after the release of the exclusive editing permission (Col. 14 Lines 10-16 Chew discloses the particular user can users to edit the document).

As to claim 4 Chew in combination with Rasmussen and Kempen teaches each and every limitation of claim 3.
 In addition Chew teaches storing computer-executable instructions which, when executed by the one or more processors to cause the one or more processors to: send, by the client-side application, a history entry to the content management system for inclusion in a history of the content item and display, by the client-side application, the history of the content item, the history including modification events including the history entry (Col. 7 Lines 20-35 Chew discloses the history includes log information related to the collaboration space).


As to claim 8 Chew a system (Col. 5 Lines 8-10 Chew discloses a system) comprising: 
One or more processors (Col. 4 Line 4 Chew discloses a processor);
At least one computer-readable medium (Col. 5 Lines 65-67 Chew discloses a computer-readable medium);
Storing computer-readable instructions that, when executed by the one or more processors, cause the one or more processors system to: 
display a local version of a content item in an application window of a third-party application executing on a client device of a first user account (Col. 13 Lines 56-60 Chew discloses a document is displayed on the client system 104.  The document can be a word document.  The content item is seen as a document);
wherein the local version of the content item is stored at the client device and associated with a remote version of the content item stored on a content management system (Col. 14 Lines 1-5 Chew discloses the document is retrieved from shared content server);
wherein the first user account is one of a plurality of user accounts having access to the remote version of the content item stored in the content management system (Fig. 1  and Col. 3 Lines 59-65 Chew discloses plurality of clients connected to the social network server system);
and display by a client-side application on the client device, a content item control interface at least partially in the application window of the third-party application with the displayed content item the client-side application interacting with the third-party application (Fig. 5J and Col. 14 Lines 20-25 Chew discloses the GUI elements 544, 546 and 548 extend horizontally across document 542 and thus are partially in the application window of the displayed content item);
Chew does not teach but Rasmussen teaches the content item control interface of the client-side application including a content item editing permission interface configured to allow the first user account to claim and release an editing permission to edit the content item (Par. 0012 Rasmussen discloses a user is able to be granted an exclusive lock. And the user is able to release the lock);
Chew and Rasmussen are analogous art because they are in the same field of endeavor, collaborative workspace. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the shared work space of Chew to include the updating of information of Rasmussen, to reduce an unnecessary allocation of network resources on the bandwidth. The suggestion/motivation to combine is that it would be obvious to try in order to update data to other users more efficiently (Par. 0002 Rasmussen).
Chew in combination with Rasmussen does not teach but Kempen teaches and to synchronize one or more modifications made to the local version of the content items on the third-party application with the remote version of the content item stored on the content management system and with one or more other local versions of the content item stored on one or more other client devices associated with the plurality of users accounts having access to the content item (Fig.2 Col.3 Lines 50-55 Kempen discloses broadcasting subscriber A presence status to nodes (Friends) A1-A5. A2 has its own list of friends and is seen as the content management system. The friends A1 and A3, A4 and A5 are seen as other client devices. Col. 5 Lines 5-7 Kempen discloses broadcasting the update system message to each of A’s friends A1, A2, A3, A4 and A5).
Chew and Kempen are analogous art because they are in the same field of endeavor, collaborative workspace. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the shared work space of Chew to include the updating of information of Kempen, to reduce an unnecessary allocation of network resources. The suggestion/motivation to combine is that it would be obvious to try in order to update data to other users more efficiently (Col. 1 Lines 43-62 Kempen);
Rasmussen teaches receive by the client-side application a modification to the local version of the content item made on the third-party application while the first user account has the exclusive editing permission to the content item; and provide, by the client side application the modification made on the third-party application to the content management system for synchronization with the remote version of the content item and one or more local versions of the content item that are locked from editing by the plurality of user accounts while the first user account has the exclusive editing permission (Fig. 1 and Par. 0028 Rasmussen discloses a second user receiving an updated version of the local data file as a lock request response when the local data file is locked by a remote first user, the first user is performing updates on the data file and the second user is trying to request a lock to the data item. The user device with an interface is seen as the second application.  The updated version is seen as the modification to the local version made by the first user.  The local data file on the second user device is seen as the one or more local version that are locked from editing. Par. 0027 Rasmussen discloses a first user requesting and being granted an exclusive lock on the data item. The lock is seen as exclusive editing permission.  Par. 0035 Rasmussen discloses a first user having an exclusive lock such as write lock. A second user is denied the ability to perform a write lock operation).


As to claim 9 Chew in combination with Rasmussen and Kempen teaches each and every limitation of claim 8.
In addition Chew teaches the at least cone computer-readable medium storing computer-readable which, when executed by the one or more processors,
in response to a user input requesting to open the local version of the content item, provide a prompt asking whether to open the local version of the content item with the exclusive editing permission (Par. 0027 Rasmussen discloses a first user requesting and being granted an exclusive lock on the data item. Par. 0035 Rasmussen discloses a first user having an exclusive lock such as write lock);
or without the exclusive editing permission (Par. 0027 Rasmussen discloses a first user requesting and being granted an exclusive lock on the data item. Par. 0035 Rasmussen discloses a first user having an exclusive lock such as read lock.  A read lock is seen as without the exclusive editing permission);
based on a response to the prompt send, by the client-side application, to the content management system a request from (Col. 14 Lines 25-26 Chew discloses the user can select a button to take over editing of the document).  
the first user account has claiming the exclusive editing permission, (Fig. 5J, and Col. 14 Lines 1-5 Chew discloses the document is concurrently viewable by the hangout participants but editing is done by one participant at a time);
and after an acceptance of the request claiming the exclusive editing permission, synchronize the modification made to the local version of the content item with the remote version of the content item stored on the content management system and the one or more local versions of the content item stored on the one or more other client devices (Par. 0027 Rasmussen discloses a first user requesting and being granted an exclusive lock on the data item).

As to claim 10 Chew in combination with Rasmussen and Kempen teaches each and every limitation of claim 8.
In addition Chew teaches the at least one computer-readable medium storing computer-readable which, when executed by the one or more processors, cause the one or more processors to: 
receive a user input in the content item control interface effective to release the editing permission for the content item (Col. 14 Lines 25-26 Chew discloses the user can select a button to take over editing of the document.  Taking over the document which allows only one participant at a time is seen as releasing editing permissions for the content item); 
and send, by the client-side application, a communication to the content management system, the communication indicating that the first user has released the exclusive editing permission, whereby the content management system is configured to allow any of the plurality of user users accounts to claim the exclusive editing permission of the content item (Col. 14 Lines 10-16 Chew discloses the particular user can allow users to edit the document).

As to claim 11 Chew in combination with Rasmussen and Kempen teaches each and every limitation of claim 8.
In addition Chew teaches the at least one computer-readable medium storing computer-readable which, when executed by the one or more processors, cause the one or more processors to: send, by the client-side application, a history entry to the content management system for inclusion in a history of the content item and display, by the client-side application, the history of the content item, the history including modification events including the history entry (Col. 7 Lines 20-35 Chew discloses the history includes log information related to the collaboration space).


As to claim 14 Chew in combination with Rasmussen and Kempen teaches each and every limitation of claim 8.
Rasmussen teaches receive, by the client device, a user input in the content item control interface, the user input claiming the exclusive editing permission for the content item (Par. 0027 Rasmussen discloses a first user requesting and being granted an exclusive lock on the data item).
Kempen teaches receive, by the client device, the modification to the local version of the content item stored at the client device (Col. 5 Lines 5-8 Kempen discloses providing a presence status update to all User A’s friends);
and synchronize the modification to the local version of the content item stored on the client device with remote version of the content item stored on the content management system and the one or more local versions of the content item stored on the one or more other client devices to yield a synchronized copy of the content item stored at each of the client device, the content management system, and the one or more other client devices (Fig.2 Col.3 Lines 50-55 Kempen discloses broadcasting subscriber A presence status to nodes (Friends) A1-A5. A2 has its own list of friends and is seen as the content management system. The friends A1 and A3, A4 and A5 are seen as other client devices. Col. 5 Lines 5-7 Kempen discloses broadcasting the update system message to each of A’s friends A1, A2, A3, A4 and A5).
Chew and Kempen are analogous art because they are in the same field of endeavor, collaborative workspace. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the shared work space of Chew to include the updating of information of Kempen, to reduce an unnecessary allocation of network resources. The suggestion/motivation to combine is that it would be obvious to try in order to update data to other users more efficiently (Col. 1 Lines 43-62 Kempen).


As to claim 15 Chew teaches a method (Col. 1 Lines 50-52 Chew discloses a method), comprising: 
displaying a local version of a content item in an application window of a third-party application executing on a client device of a first user (Col. 13 Lines 56-60 Chew discloses a document is displayed on the client system 104.  The document can be a word document.  The content item is seen as a document);
wherein the local version of the content item is stored at the client device associated with a remote version of the content item stored on a content management system (Col. 14 Lines 1-5 Chew discloses the document is retrieved from shared content server);
wherein the first user account is one of a plurality of users having access to the remote version of the content item stored in the content management system (Fig. 1  and Col. 3 Lines 59-65 Chew discloses plurality of clients connected to the social network server system);
and displaying by a client-side application on the client device a content item control interface in association with the local version of the content item the client-side application interfacing with the third-party application (Fig. 5J and Col. 14 Lines 20-25 Chew discloses the GUI elements 544, 546 and 548 extend horizontally across document 542 and thus are partially in the application window of the displayed content item);
Chew does not explicitly teach the content item control interface being displayed by a client-side application on the client device that is configured to synchronize the local version of the content item with the remote version of the content item and for manage content item controls through the content management system but based upon the functionality, it would be obvious that two programs could be providing the functionality because Fig. 2 Chew discloses online collaboration space module 230. The online collaboration space module 230 is seen as the second application. Col. 8 Lines 24-34 Chew discloses the social network page (first application) containing a link to a collaboration space (second application). The collaboration space is executed by software and hardware. Chew discloses Fig. 5J, Col. 13 Lines 62-67 and Col. 14 Lines 1-5 Chew discloses the hangout user interface which stores the document.  Chew discloses the functionality of synchronizing and the content and managing the content item controls through the content management system, Col. 14 Lines 11-15 Chew discloses using the access control list to provide access to of the document to another user, by sharing the document with a user in the hangout. The action of providing access to the content by sharing the document in the online collaboration space module is seen as a second application responsible for synchronizing the local version of the content item with the cloud version of the content item. It would have been obvious for a person of ordinary skill in the art at the time of the invention to provide the functionality of using a second application for synchronizing the local version. A person of ordinary skill in the art at the time of the invention would have been motivated to make this combination in order for each participant in the hangout to browse the document independently(Col. 14 Lines 1-5 Chew));  
Chew does not teach but Rasmussen teaches the content item control interface including a content item editing permission interface configured to allow the first user to claim and release an exclusive editing permission to edit the content item (Fig. 5J, Col.14 lines 25-30 (Par. 0012 Rasmussen discloses a user is able to be granted an exclusive lock. And the user is able to release the lock);
Chew and Rasmussen are analogous art because they are in the same field of endeavor, collaborative workspace. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the shared work space of Chew to include the updating of information of Rasmussen, to reduce an unnecessary allocation of network resources on the bandwidth. The suggestion/motivation to combine is that it would be obvious to try in order to update data to other users more efficiently (Par. 0002 Rasmussen);
Chew does not teach but Kempen teaches and to synchronize one or more modifications made to the local version of the content item on the third-party application with the remote version of the content item stored on the content management system and with one or more other local versions of the content item stored on one or more other client devices associated with the plurality of users having access to the content item (Fig.2 Col.3 Lines 50-55 Kempen discloses broadcasting subscriber A presence status to nodes (Friends) A1-A5. A2 has its own list of friends and is seen as the content management system. The friends A1 and A3, A4 and A5 are seen as other client devices. Col. 5 Lines 5-7 Kempen discloses broadcasting the update system message to each of A’s friends A1, A2, A3, A4 and A5).
Chew and Kempen are analogous art because they are in the same field of endeavor, collaborative workspace. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the shared work space of Chew to include the updating of information of Kempen, to reduce an unnecessary allocation of network resources. The suggestion/motivation to combine is that it would be obvious to try in order to update data to other users more efficiently (Col. 1 Lines 43-62 Kempen); 
Rasmussen teaches receiving, by the client-side application, a modification to the local version of the content item made on the third-party application while the first user account has the exclusive editing permission to the content item; and providing, by the client-side application the modification made on the third-party application to the content management system for synchronization with the remote version of the content item and one or more locked versions of the content item, the one or more locked versions comprising the one or more other local versions while locked from editing by the plurality of user accounts while the first user account has the exclusive editing permission (Fig. 1 and Par. 0028 Rasmussen discloses a second user receiving an updated version of the local data file as a lock request response when the local data file is locked by a remote first user, the first user is performing updates on the data file and the second user is trying to request a lock to the data item. The user device with an interface is seen as the second application.  The updated version is seen as the modification to the local version made by the first user.  The local data file on the second user device is seen as the one or more local version that are locked from editing. Par. 0027 Rasmussen discloses a first user requesting and being granted an exclusive lock on the data item. The lock is seen as exclusive editing permission.  Par. 0035 Rasmussen discloses a first user having an exclusive lock such as write lock. A second user is denied the ability to perform a write lock operation).

 As to claim 16 Chew in combination with Rasmussen and Kempen teaches each and every limitation of claim 15.
In addition Rasmussen teaches further comprising: 
receiving a user input in the content item control interface effective to claim the exclusive editing permission for the content item (Par. 0035 Rasmussen discloses a first user having an exclusive lock such as write lock);
in response to a user input requesting to open the local version of the content item, presenting a first option to open the local version of the content item with the exclusive editing permission (Par. 0027 Rasmussen discloses a first user requesting and being granted an exclusive lock on the data item. Par. 0035 Rasmussen discloses a first user having an exclusive lock such as write lock);
and a second option to open the local version of the content item without the exclusive editing permission (Par. 0027 Rasmussen discloses a first user requesting and being granted an exclusive lock on the data item. Par. 0035 Rasmussen discloses a first user having an exclusive lock such as read lock.  A read lock is seen as without the exclusive editing permission);
based on an input selecting the first option, sending, by the client-side application, to the content management system, request for the first user account to claim the exclusive editing permission, and after an acceptance of the request claiming the exclusive editing permission, open the local version of the content item with the exclusive editing permission (Par. 0027 Rasmussen discloses a first user requesting and being granted an exclusive lock on the data item).

As to claim 17 Chew in combination with Rasmussen and Kempen teaches each and every limitation of claim 15.
In addition Chew teaches further comprising: 
receiving a user input in the content item control interface the user input releasing the exclusive editing permission for the content item (Col. 14 Lines 25-26 Chew discloses the user can select a button to take over editing of the document.  Taking over the document which allows only one participant at a time is seen as releasing editing permissions for the content item);
and sending, by the client-side application, a second communication to the content management system, the second communication indicating that the first user account has released the exclusive editing permission, whereby the content management system is configured to allow any of the plurality of user accounts to claim the exclusive editing permission of the content item (Col. 14 Lines 10-16 Chew discloses the particular user can allow users to edit the document).

8.	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chew U.S. Patent No. 9,876,827 (herein as ‘Chew’) in combination with Rasmussen U.S. Patent Application Publication No. 2008/0243847 (herein as ‘Rasmussen’), Kempen U.S. Patent No. 9,374,328 (herein as ‘Kempen’) and further in view of Savage et al. U.S. Patent No. 10,530,854 (herein as ‘Savage’).


As to claim 19 Chew in combination with Rasmussen and Kempen teaches each and every limitation of claim 15.
Chew teaches receiving, by the client device, a user input in the content item control interface, the user input claiming the exclusive editing permission for the content item (Fig. 5J, Col.14 lines 25-30 Chew discloses the participant user can select another user to take over editing of the document);
Kempen teaches receiving, by the client device, the modification to the local version of the content item stored at the client device (Col. 5 Lines 5-8 Kempen discloses providing a presence status update to all User A’s friends);
and synchronizing the modification to the local version of the content item stored the client device with the remote version of the content item stored on the content management system and the one or more local versions of the content item stored on the one or more other client devices to yield a synchronized copy of the content item stored at each of the client device, the content management system, and the one or more other client devices (Fig.2 Col.3 Lines 50-55 Kempen discloses broadcasting subscriber A presence status to nodes (Friends) A1-A5. A2 has its own list of friends and is seen as the content management system. The friends A1 and A3, A4 and A5 are seen as other client devices. Col. 5 Lines 5-7 Kempen discloses broadcasting the update system message to each of A’s friends A1, A2, A3, A4 and A5).
Chew and Kempen are analogous art because they are in the same field of endeavor, collaborative workspace. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the shared work space of Chew to include the updating of information of Kempen, to reduce an unnecessary allocation of network resources. The suggestion/motivation to combine is that it would be obvious to try in order to update data to other users more efficiently (Col. 1 Lines 43-62 Kempen).
Chew in combination with Kempen does not teach but Savage teaches wherein the modification is synchronized with at least one of the one or more locked versions of the content item stored at a respective client device while a second user account is interacting with the content item locally through the at least one of the one or more local versions of the content item (Col. 10 Lines 15-20 Savage discloses that each work item can be accessed at any time by different individuals at their own device.  Col.10 Lines 21-27 Savage discloses that users are notified at their own device in real time about updates to an item.  Col. 12 Lines 20-25 Savage discloses that notification also contains the changes/content/updates in real time).
Chew and Savage are analogous art because they are in the same field of endeavor, collaborative workspace. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the shared work space of Chew to include the sync folder of Savage, to allow for fast and efficient storying of documents without the need to track the permissions. The suggestion/motivation to combine is that it would be obvious to try without losing any local work and while reducing the amount of data transmitted back and forth between the client device and host server (Col. 8 Lines 55-61 Savage).


As to claim 20 Chew in combination with Rasmussen, Kempen and Savage teaches each and every limitation of claim 19.
	In addition Chew teaches further comprising: and display, by the client-side application, the history of the content item, the history including modification events including the history entry (Col. 7 Lines 20-35 Chew discloses the history includes log information related to the collaboration space);
detecting, by the client-side application, a one or more modifications made to the content item; and determining, by the client-side application, a summary of the one or more modifications; wherein the history includes a history entry including the summary of the one or more modifications (Col. 7 Lines 20-35 Chew discloses the history includes log information related to the events that occurred in the collaboration space. The events that occurred are seen as the summary of modifications).



9.	Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chew U.S. Patent No. 9,876,827 (herein as ‘Chew’), Rasmussen U.S. Patent Application Publication No. 2008/0243847 (herein as ‘Rasmussen’) in combination with Kempen U.S. Patent No. 9,374,328 (herein as ‘Kempen’) and further in view of Baschy U.S. Patent Application Publication No. 2006/0253771 (herein as ‘Baschy’).

As to claim 5 Chew in combination with Rasmussen and Kempen teaches each and every limitation of claim 4.
	In addition Chew teaches storing computer-executable instructions which, when executed by the one or more processor, cause the one or more processors to: detect, by the client-side application, one or more modifications made to the content item; and determine, by the client-side application, a summary of the one or more modifications, wherein the history entry includes the summary of the one or more modifications (Col. 7 Lines 20-35 Chew discloses the history includes log information related to the events that occurred in the collaboration space. The events that occurred are seen as the summary of modifications);
	Chew in combination with Kempen and Baschy teaches and display, by the client-side application, an indication of which of the plurality of users accounts has the exclusive editing permission of the content item; (Col. 14 Lines 11-15 Baschy discloses an access control list associated with the document.  The access control list specifies the document is accessible to a particular user).
Chew and Baschy are analogous art because they are in the same field of endeavor, collaborative workspace. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the shared work space of Chew to include the access control settings of Baschy, to allow different users access to the documents. The suggestion/motivation to combine is that it would be obvious to try in order to improve the ability to correct set access control settings (Par. 0277 Baschy).


As to claim 12 Chew in combination with Rasmussen, Kempen teaches each and every limitation of claim 8.
In addition Chew teaches the at least one computer-readable medium storing computer-readable which, when executed by the one or more processors, cause the system to: detect, by the client-side application, one or more modifications made to the content item; and determine, by the client-side application, a summary of the one or more modifications, wherein the history entry includes the summary of the one or more modifications (Col. 7 Lines 20-35 Chew discloses the history includes log information related to the events that occurred in the collaboration space. The events that occurred are seen as the summary of modifications);
Chew in combination with Kempen does not teach but Baschy teaches display, by the client-side application, an indication of which of the plurality of user accounts has the exclusive editing permission of the content item (Col. 14 Lines 11-15 Baschy discloses an access control list associated with the document.  The access control list specifies the document is accessible to a particular user).
Chew and Baschy are analogous art because they are in the same field of endeavor, collaborative workspace. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the shared work space of Chew to include the access control settings of Baschy, to allow different users access to the documents. The suggestion/motivation to combine is that it would be obvious to try in order to improve the ability to correct set access control settings (Par. 0277 Baschy).


10.	Claims 6, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chew U.S. Patent No. 9,876,827 (herein as ‘Chew’) in combination with Rasmussen U.S. Patent Application Publication No. 2008/0243847 (herein as ‘Rasmussen’), Kempen,  U.S. Patent No. 9,374,328 (herein as ‘Kempen’) and further in view of Baschy U.S. Patent Application Publication No. 2006/0253771 (herein as ‘Baschy’) and Savage et al. U.S. Patent No. 10,530,854 (herein as ‘Savage’).


As to claim 6 Chew in combination with Rasmussen, Kempen and Baschy teaches each and every limitation of claim 5.
Chew in combination with Rasmussen, Kempen does not teach but Baschy teaches storing computer-executable instructions which, when executed by the one or more processor, cause the one or more processors: 
modify, by the first user account, the local version of the content item stored at the client device to yield a local modified version of the content item, wherein the local version of the content item is modified while the second user account has the exclusive editing permission (Fig.4, Col. 12 and Lines 59-62 Savage discloses the file has permission attributes that prevent the first user from editing the file. Col. 12 Lines 30-35 Savage discloses the owner of the item (second user) has full read and write access. Fig. 4 and Col. 13 Lines 57-60 Savage discloses the file stored on the local device is edited by the first user);
send, by the client device and to the content management system, a request to synchronize the local modified version of the content item with the remote version of the content item and the one or more local versions of the content item stored on the one or more other client devices (Col. 13 Lines 60-61 Savage discloses the client sending the updated sync item to the remote server);
receive, by the client device and from the content management system, an indication that the request to synchronize the local modified version of the content item has been rejected because the second user account has the exclusive editing permission; and store a copy of both the local modified version of the content item and the local version of the content item on the client device (Col. 13 Lines 62-66 Savage discloses the host server prevents the sync item from being updated due to the user not having the permission (Col. 12 Lines 60-61) to send an update. The host server sending an error response to the client and the sync item is stored locally on the client device.  The unchanged synced item is seen as the local version. The synced item is seen as the local modified version).
Chew and Savage are analogous art because they are in the same field of endeavor, collaborative workspace. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the shared work space of Chew to include the sync folder of Savage, to allow for fast and efficient storying of documents without the need to track the permissions. The suggestion/motivation to combine is that it would be obvious to try without losing any local work and while reducing the amount of data transmitted back and forth between the client device and host server (Col. 8 Lines 55-61 Savage).


As to claim 7 Chew in combination with Rasmussen, Kempen teaches each and every limitation of claim 1.
Chew teaches receive, by the client device, a user input in the content item control interface, the user input claiming the exclusive editing permission for the content item (Fig. 5J, Col.14 lines 25-30 Chew discloses the participant user can select another user to take over editing of the document);
Kempen teaches receive, by the client device, the modification to the local version of the content item stored at the client device (Col. 5 Lines 5-8 Kempen discloses providing a presence status update to all User A’s friends);
and synchronize the modification to the local version of the content item stored on the client device with the remote version of the content item stored on the content management system and the one or more locked versions of the content item to yield a synchronized copy of the content item across the client device, associated with the one or more locked versions of the content item the content management system, and the one or more other client devices (Fig.2 Col.3 Lines 50-55 Kempen discloses broadcasting subscriber A presence status to nodes (Friends) A1-A5. A2 has its own list of friends and is seen as the content management system. The friends A1 and A3, A4 and A5 are seen as other client devices. Col. 5 Lines 5-7 Kempen discloses broadcasting the update system message to each of A’s friends A1, A2, A3, A4 and A5).
A person of ordinary skill in the art at the time of the invention would have been motivated to make this combination in order to update presence state to other user’s more efficiently (Col. 1 Lines 43-62 Kempen);
Chew in combination with Kempen does not teach but Savage teaches wherein the modification is synchronized with at least one of the one or more locked versions of the content item stored at a respective client device while a second user account is interacting with the content item locally through the at least one of the one or more locked versions of the content item (Col. 10 Lines 15-20 Savage discloses that each work item can be accessed at any time by different individuals at their own device.  Col.10 Lines 21-27 Savage discloses that users are notified at their own device in real time about updates to an item.  Col. 12 Lines 20-25 Savage discloses that notification also contains the changes/content/updates in real time).
Chew and Savage are analogous art because they are in the same field of endeavor, collaborative workspace. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the shared work space of Chew to include the sync folder of Savage, to allow for fast and efficient storying of documents without the need to track the permissions. The suggestion/motivation to combine is that it would be obvious to try without losing any local work and while reducing the amount of data transmitted back and forth between the client device and host server (Col. 8 Lines 55-61 Savage).


As to claim 13 Chew in combination with Rasmussen, Kempen teaches each and every limitation of claim 12.
Chew in combination with Kempen does not teach but Baschy teaches the at least computer-readable medium storing computer-readable which, when executed by the one or more processors, cause the system to: display, by the second application, an indication of which of the plurality of users has the editing permission of the content item (Col. 14 Lines 11-15 Baschy discloses an access control list associated with the document.  The access control list specifies the document is accessible to a particular user).
A person of ordinary skill in the art at the time of the invention would have been motivated to make this combination in order to improve the ability to correct set access control settings (Par. 0277 Baschy);
modify, by the first user account, the local version of the content item stored at the client device to yield a local modified version of the content item, wherein the local version of the content item is modified while a second user account has the editing permission (Fig.4, Col. 12 and Lines 59-62 Savage discloses the file has permission attributes that prevent the first user from editing the file. Col. 12 Lines 30-35 Savage discloses the owner of the item (second user) has full read and write access. Fig. 4 and Col. 13 Lines 57-60 Savage discloses the file stored on the local device is edited by the first user);
send, by the client device and to the content management system, a request to synchronize the local modified version of the content item with the remote version of the content item and the one or more local versions of the content item stored on the one or more other client devices (Col. 13 Lines 60-61 Savage discloses the client sending the updated sync item to the remote server); 
receive, by the client device and from the content management system, an indication that the request to synchronize the local modified version of the content item has been rejected because the second user account has the exclusive editing permission; and store a copy of both the local modified version of the content item and the local version of the content item on the client device (Col. 13 Lines 62-66 Savage discloses the host server prevents the sync item from being updated due to the user not having the permission (Col. 12 Lines 60-61) to send an update. The host server sending an error response to the client and the sync item is stored locally on the client device.  The unchanged synced item is seen as the local version. The synced item is seen as the local modified version).
Chew and Savage are analogous art because they are in the same field of endeavor, collaborative workspace. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the shared work space of Chew to include the sync folder of Savage, to allow for fast and efficient storying of documents without the need to track the permissions. The suggestion/motivation to combine is that it would be obvious to try without losing any local work and while reducing the amount of data transmitted back and forth between the client device and host server (Col. 8 Lines 55-61 Savage).



11.	Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chew U.S. Patent No. 9,876,827 (herein as ‘Chew’) in combination with Rasmussen U.S. Patent Application Publication No. 2008/0243847 (herein as ‘Rasmussen’), Kempen U.S. Patent No. 9,374,328 (herein as ‘Kempen’) and further in view of Daughtry et al. U.S. Patent Application Publication No. 2009/01016247 (herein as ‘Daughtry’).

As to claim 18 Chew in combination with Rasmussen, Kempen teaches each and every limitation of claim 15.
Chew does not teach but Daughtry teaches comprising: receiving a request from the content management system, the request indicating that one other of the plurality of user accounts wishes to claim the editing permission (Fig. 5 and Par. 0034 Daughtry discloses User B wishes to access Document X);
displaying, in the content item control interface, a notification that the one other of the plurality of user accounts is requesting the exclusive editing permission (Par. 0034 Daughtry discloses the system sends unlock request to users within the group);
receiving a user input in the content item control interface effective to release the exclusive editing permission for the content item (Par. 0034 Daughtry discloses a user in the unlock group, unlocks Document X);
and sending, by the second application, a first communication to the content management system indicating that the first user account has released the editing permission (Par. 0034 Daughtry discloses user B is informed they can access Document X).
Chew and Baschy are analogous art because they are in the same field of endeavor, collaborative workspace. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the shared work space of Chew to include the access control settings of Baschy, to allow different users access to the documents without having to locate a particular user with access permissions. The suggestion/motivation to combine is that it would be obvious to try in order to allow multiple users to access and unlock electronic documents in a quick manner (Par. 0005 Daughtry).



Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.M/ June 05, 2021Examiner, Art Unit 2159  
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159